ORDER

PER CURIAM.
Defendant, Brandon Bibbs, appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the first degree, in violation of section 566.032 RSMo (Cum.Supp.2006); two counts of statutory sodomy in the first degree, in violation of section 566.062 RSMo (Cum. Supp.2006); and kidnapping, in violation of section 565.110 RSMo (Cum.Supp.2006). The trial court found defendant to be a *865prior and persistent offender and sentenced him to life imprisonment on each count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).